Citation Nr: 0109069	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  95-32 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
dysthymia, subsequent to May 24, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
service connected dysthymia for a period prior to May 24, 
1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  This appeal originally arose from a November 1994 
rating decision of the Department of Veterans Affairs (VA), 
Jackson, Mississippi, regional office (RO).  That rating 
decision, in part, denied the veteran's claim for an 
evaluation in excess of 50 percent for anxiety reaction.

In January 1997 and May 1999, the Board of Veterans' Appeals 
(Board) remanded the case for additional development.  
Subsequently, a rating action of June 2000 increased the 
evaluation of the veteran's service connected psychiatric 
disorder to 70 percent for dysthymia, from May 1999.  The 
veteran has perfected an appeal as to the effective date of 
the 70 percent evaluation.  Thus, the issues before the Board 
are as stated on the first page of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The Board has considered both the pre-November 1996 and 
the post-November 1996 rating criteria in connection with the 
facts of this case in adjudicating the veteran's claims; 
neither set of criteria is more favorable to the veteran's 
claims than the other.

3.  Throughout the period of appeal, the veteran has been 
employed full-time and has lived with his wife.

4.  Prior to November 7, 1996, the veteran's service 
connected psychiatric disorder did not result in severe 
impairment of the ability to establish and maintain effective 
or favorable relationships with people.  The psychoneurotic 
symptoms were not of such severity and persistence that there 
was severe impairment in the ability to obtain or retain 
employment.

5.  During the period from November 7, 1996, to May 23, 1999, 
the veteran's service connected psychiatric disorder was not 
shown to cause occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

6.  The veteran's service connected psychiatric disorder has 
not been shown, since May 24, 1999, to cause total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for dysthymia (formerly characterized as anxiety reaction) 
for a period prior to May 24, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 9400, 9433 ( 1995 & 2000).

2.  The criteria for an evaluation in excess of 70 percent 
for dysthymia (formerly characterized as anxiety reaction) 
subsequent to May 24, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9433 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues on appeal, the Board 
finds that that issues are adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist has been met in 
that the RO has secured all pertinent records of which it had 
notice and has arranged for adequate VA examinations to 
evaluate the disability.  Furthermore, in the statement of 
the case and supplemental statements of the case the RO has 
met the notice requirements of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Service connection for anxiety reaction was granted in 
September 1974.  A 10 percent evaluation was assigned from 
March 1974.  A February 1992 Board decision increased the 
evaluation to 30 percent, and the RO assigned an effective 
date of July 1988 for that evaluation.  A January 1994 rating 
decision increased the evaluation to 50 percent, effective 
July 20, 1993.  Finally, a June 2000 rating decision 
increased the evaluation to 70 percent for dysthymia, 
effective May 24, 1999.  The veteran contends that he is 
entitled to a higher current evaluation, and that he met the 
criteria for a 70 percent evaluation at the time of his claim 
for increase in July 1993.

New regulatory criteria with respect to rating psychiatric 
disorders became effective November 7, 1996.  38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2000).  

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9433 
(2000).

Under the criteria in effect at the time the veteran's claim 
was filed in July 1993, a 50 percent evaluation contemplated 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1995).  

The veteran filed his claim for an increased evaluation in 
July 1993.  In evaluating the appellant's claim to an 
increased disability evaluation for his service connected 
psychiatric disorder, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Accordingly, consideration will be 
given to both versions of the regulations to determine which 
version is most favorable to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to a disability evaluation in 
excess of 70 percent for the service connected psychiatric 
disorder prior to May 24, 1999, is not warranted, and that an 
evaluation in excess of 70 percent subsequent to May 24, 1999 
is also not warranted.

A July 1993 outpatient record found the veteran distant and 
agitated.  He rambled to avoid direct answers.  He was 
sleeping four to five hours per night and his appetite was 
good.  Relationship difficulty at work continued.  

An October 1993 statement from the veteran's supervisor at 
work noted that the veteran was at times rude, with outbursts 
of anger and irritability.  The veteran did not show 
flexibility in his dealings with vendors or fellow workers.  
He also shut his office door for hours at a time and did not 
like to socialize with his fellow workers.  While the veteran 
did his job adequately, he did not like to take instructions 
from superiors.

A VA examination was conducted in November 1993.  The veteran 
reported anger and depression, and stated that he stayed 
isolated in his bedroom.  He did not sleep well, and avoided 
people.  He had no recent thoughts of suicide or homicide.  
He had worked for the past 17 years as a purchasing agent.  
This was a 40 hour per week job.  The veteran stated that he 
was often irritable with customers.  On examination, the 
veteran was appropriately dressed, well-groomed, and 
exhibited no unusual motor activity.  There was no flight of 
ideas or looseness of association demonstrated.  Speech was 
pressured and circumstantial.  Mood was irritable, suspicious 
and at times labile.  He denied hallucinations.  He was 
precisely oriented to person, place, situation, and time.  
Recall and judgment were good.  Insight was limited.  The 
diagnoses were dysthymia; personality disorder not otherwise 
specified, with borderline and passive aggressive traits; and 
probable post-traumatic stress disorder, mild.

A VA examination was conducted in June 1994.  The veteran 
reported that he was "about the same."  He did not sleep 
well and did not want to leave his house.  He continued to 
work full-time and to live with his wife and children.  On 
examination, the veteran was appropriately dressed, 
adequately groomed, and exhibited no unusual motor activity.  
No flight of ideas or looseness of associations were 
demonstrated.  No speech impairment was present.  Mood was 
depressed and anxious.  He denied hallucinations and 
homicidal/suicidal thoughts.  He was precisely oriented to 
person, place, situation, and time.  Recall was good.  
Judgment was adequate and insight fair.  The diagnoses were 
post-traumatic stress disorder; dysthymia; and personality 
disorder not otherwise specified, with borderline and passive 
aggressive features.

A July 1995 statement from the veteran's work supervisor 
noted that the veteran had a severe inability to interact 
with his fellow employees and vendors that he dealt with on a 
daily basis.  He had severe emotional conflicts with almost 
everyone he dealt with, and sometimes yelled at people in an 
unprofessional manner.  His absence from work had at times 
been very detrimental for the company.  The veteran would be 
expected to assume additional work responsibilities due to a 
planned reorganization, but the supervisor was concerned that 
he may react negatively to the added burden.

A VA examination was conducted in January 1996.  The veteran 
reported that he was "still the same."  He ruminated about 
Vietnam daily and dreamed about it three to four times per 
week.  His appetite was variable.  He avoided hunting, 
crowds, and movies that deal with Vietnam.  He continued to 
work full-time and to live with his wife and children.  On 
examination, the veteran was appropriately dressed, 
adequately groomed, and exhibited no unusual motor activity.  
Speech was unremarkable, with no flight of ideas or looseness 
of associations demonstrated.  Mood and affect were anxious.  
He denied hallucinations and homicidal/suicidal thoughts.  He 
was precisely oriented to person, place, situation, and time.  
Recall was good.  Judgment to avoid common danger was good.  
Insight was good.  The diagnoses were post-traumatic stress 
disorder and major depressive disorder, severe.  

Considering the veteran's impairment under the regulations in 
effect at the time, the pre-November 1996 medical evidence 
cannot serve to support an evaluation in excess of 50 
percent; the evidence did not show severe impairment of the 
ability to establish and maintain effective or favorable 
relationships with people.  The veteran was able to maintain 
his relationship with his wife and children.  Significantly, 
the psychoneurotic symptoms were not of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  While the veteran had 
numerous problems at work in relating to customers and fellow 
workers, he had maintained his present job for many years, 
and was even expected to take on additional responsibilities 
as a result of a reorganization.  The Board finds that the 
pre-November 1996 medical evidence indicates that the 
veteran's disability falls within the criteria for the 50 
percent evaluation:  the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A VA examination was conducted in February 1997.  The veteran 
reported that he was "about the same.  Haven't changed much.  
Have daily conflicts with people at work, confrontations 
every day, mainly verbal."  He ruminated about Vietnam daily 
and avoided hunting, crowds, and movies that deal with 
Vietnam.  He continued to work full-time and to live with his 
wife and children.  On examination, the veteran was 
appropriately dressed, well-groomed, and exhibited no unusual 
motor activity.  Speech was fluent, with no flight of ideas 
or looseness of association demonstrated.  Mood and affect 
were somewhat anxious, slightly irritable.  He denied 
hallucinations and homicidal/suicidal thoughts.  He was 
precisely oriented to person, place, situation, and time.  
Recall was good.  Judgment to avoid common danger was good.  
Insight was good.  The diagnosis was post-traumatic stress 
disorder.  A June 1997 addendum to the examination report 
noted that the examiner had reviewed the claims folder.  He 
noted that it did not seem that the veteran could engage in 
sustained gainful activity because of very poor ability to 
relate to coworkers and supervisors because of ongoing 
symptoms of post-traumatic stress disorder.  "His 
concentration would be poor.  He would be prone to frequent 
confrontations with coworkers and supervisors and in fact at 
present has frequent such confrontations at his place of 
employment.  With regard to previous history of anxiety 
reaction, post-traumatic stress disorder is form of anxiety 
disorder."  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.  

A February 1999 outpatient record noted that the veteran 
continued to have irritability at home and at work.  He was 
fearful of the consequences, but his management continued to 
tolerate it.  He was anhedonic.  The veteran attended his 
daughter's wedding, but only talked to three or four people.  
He had no homicidal or suicidal thoughts.  Sleep was fair.  
He showed very little interest.  The veteran had minimum 
benefit from ventilating frustrations, but desired to 
continue regular sessions.  The diagnosis was dysthymia.  GAF 
was 60.

On a March 1999 outpatient record, the veteran reported 
continued difficulty with irritability, and low levels of 
energy and interests.  He had no homicidal or suicidal 
thoughts.  There was continued stress with job expectations.  
The veteran ventilated frustrations and related a joke he 
brought in to an actual event in his past.  The diagnosis was 
dysthymia.  GAF was 55.

Based upon the evidence of record from November 1996 to March 
1999, particularly the GAF scores consistently between 55 and 
60, the Board is unable to find a basis to conclude that the 
veteran's service connected psychiatric disorder merits a 70 
percent evaluation under the current regulations.  The 
evidence during this period did not demonstrate suicidal 
ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, spatial disorientation, or neglect of 
personal appearance or hygiene.  He continued to work full 
time, although there were clearly difficulties in his work 
environment.

The Board notes that a GAF of 51 to 60, is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  The Board 
finds that this level of functioning is properly addressed by 
the 50 percent evaluation assigned during this period; this 
includes occupational and social impairment with reduced 
reliability and productivity, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. Part 4, 
Code 9433 (2000).

An outpatient record dated May 24, 1999, is of record.  The 
veteran had noticed less irritability with increased 
medications.  He continued to have anhedonia and no 
interests.  His wife was making him go on a trip.  Techniques 
for more assertiveness at work were discussed.  The veteran 
noted that he had been missing more days due to his sense of 
hopelessness.  There were no active homicidal or suicidal 
thoughts.  GAF was 49.

A VA examination was conducted in June 1999.  The veteran 
reported that he continued in his job, but that he lived an 
isolated lifestyle and his problems had profoundly affected 
his marriage.  He continued to experience periods of brooding 
and anger, but did not report any flashbacks, psychic numbing 
or hyperarousal spells.  He reported ongoing sleep problems.  
On examination, the veteran attempted to cooperate with the 
examiner.  His eye contact was limited.  His speech was 
significant for an increased volume at certain times and was 
normal in rate and latency.  He was coherent.  Thought 
processes were goal-oriented, and he had no active suicidal 
or homicidal ideation.  The veteran had no phobias, 
obsessions or compulsions.  There were notable ideas of 
reference, but he denied any overt delusional persecutions, 
grandiosity or religiosity.  His thought content was 
significant for preoccupation with his sense of entitlement 
and perfectionistic tendencies.  No hallucinations or 
illusions were elicited.  His mood was angry and irritable, 
and affect was congruent with mood.  He was alert and 
oriented in four spheres.  The veteran had good 
concentration, and his long-term memory was good.  Insight 
was limited and reliability uncertain, but he gave socially 
acceptable answers to questions of judgment.  The impression 
was ongoing dysthymic disorder with occasional periods of 
superimposed secondary depression and a prominent personality 
disorder, not otherwise specified.  No clear-cut evidence of 
post-traumatic stress disorder was noted.  The GAF score was 
65.

In March 2000, the veteran was hospitalized in order to 
stabilize and regulate his medications.  During the hospital 
course, he was alert, oriented, and well-groomed, with 
appropriate affect, but his mood was mildly depressed.  He 
denied suicidal or homicidal ideations.  He had a good 
appetite, but complained of sleep difficulties.  At the time 
of discharge, the veteran indicated that his stress had been 
decreased and his self-esteem had increased.  He was smiling 
and friendly, with good eye contact and cooperative behavior.  
His affect was pleasant, full range, and appropriate.  Speech 
was normal, and thought process goal-directed.  There was no 
flight of ideas or looseness of association demonstrated.  No 
delusional thoughts or hallucinations were observed,  Insight 
and judgment were good.  The diagnosis was major depression, 
recurrent type.  The current GAF was noted as 42.

The RO assigned the current 70 percent evaluation based upon 
the May 24, 1999, outpatient findings, including the GAF of 
49.  The Board notes that a GAF of 41 to 50, is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

In considering the evidence from May 24, 1999, to date, the 
Board finds no basis for an evaluation in excess of the 
presently assigned 70 percent.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Code 9433 (2000). 

There is no objective evidence that the veteran manifests any 
of the criteria for a 100 percent evaluation.  He has 
consistently shown to be coherent and fully oriented, and his 
memory and judgment have been intact.  No delusions or 
hallucinations have been shown.  Moreover, the veteran 
continues to be employed and to reside with his wife.  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 70 
percent prior to May 24, 1999, nor is he entitled to an 
evaluation in excess of 70 percent subsequent to May 24, 
1999, under either the old or the new regulations governing 
the rating of his psychiatric disorder.  38 C.F.R. Part 4, 
Code 9400 (1995), 9433 (2000).  


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

